412 P-1 06/14 SUPPLEMENT DATED JUNE 30, 2014 TO THE PROSPECTUS DATED MARCH 1, 2014 OF Franklin Templeton Global Trust Templeton Hard Currency Fund The Prospectus is amended as follows: The cover page of, and the name references within, the Summary Prospectus and the Prospectus are amended to reflect new fund or trust names as follows: Franklin Templeton Global Trust Templeton Hard Currency Fund (formerly, Franklin Templeton Hard Currency Fund) Please keep this supplement with your prospectus for future reference.
